EXHIBIT 10.64

 

Micron Technology, Inc.

8000 S. Federal Way

Mail Stop 557

Boise, ID 83716

 

Nonstatutory Stock Option Plan
Form of Agreement and
Terms and Conditions

 

Pursuant to the terms and conditions of the Company’s Nonstatutory Stock Option
Plan (the ‘Plan’), you have been granted a Non-Qualified Stock Option to
purchase shares (the ‘Option’) of stock as outlined below.

 

Granted To: [EMPLOYEE]

 

 

Grant Date:

 

Options Granted:

 

Option Price per Share:  $

Total Cost to Exercise:  $

 

 

Expiration Date:

 

Vesting Schedule:

 

 

This option may be exercised for thirty (30) days after termination of the
Optionee’s employment or consulting relationship with the Company.  Upon the
death or disability of the Optionee, this Option may be exercised for such
longer period as provided in the Plan.  In no event shall this option be
exercised later than the Expiration date as provided above.

 

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

 

I acknowledge that the grant or acceptance of this Option do not constitute an
employment agreement and do not assure continuous employment with Micron
Technology, Inc., its affiliated companies, or subsidiaries.

 

I authorize Micron Technology, Inc. to release my Social Security Number and
address information to the Company’s Broker who has agreed to provide brokerage
service for stock plan participants for the purposes of opening an account under
my name.

 

 

 

MICRON TECHNOLOGY, INC.
a Delaware Corporation

 

 

 

 

 

 

 

 

 

Signature:

 

 

 

 

[employee]

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

NONSTATUTORY STOCK OPTION PLAN TERMS AND CONDITIONS

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Option Agreement.

 

I.                                         OPTIONEE

 

The Optionee named on the Notice of Grant on the reverse side hereof has been
granted an option to purchase Common Stock of the Company, subject to the terms
and conditions of the Nonstatutory Stock Option Plan (the “Plan”), and this
Option Agreement.

 

II.                                     AGREEMENT

 

1.                                       Grant of Option.  The Plan
Administrator of the Company hereby grants to the Optionee (the “Optionee”), an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference.  Subject to Section 14(b) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Option Agreement, the terms and conditions
of the Plan shall prevail.

 

2.                                       Exercise of Option.

 

(a)  Right to Exercise.  This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Grant and the
applicable provisions of the Plan and this Option Agreement.  In the event of an
Optionee’s death, disability or other termination of Optionee’s employment or
consulting relationship, the exercisability of the Option is governed by the
applicable provisions of the Plan and this Option Agreement.

 

(b)  Method of Exercise.  This Option is exercisable by delivery of an exercise
notice, substantially in a form approved by the Company (the “Exercise Notice”),
which shall state the election to exercise the Option, the number of Shares in
respect of which the Option is being exercised (the “Exercise Shares”), and such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan.  The Exercise Notice shall be signed by the
Optionee and shall be delivered in person or by certified mail to the Secretary
of the Company.  The Exercise Notice shall be accompanied by payment of the
aggregate Exercise Price as to all Exercised Shares.  This Option shall be
deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice accompanied by such aggregate Exercise Price.

 

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with all relevant provisions of law and the
requirements of any stock exchange or quotation service upon which the Shares
are then listed.  Assuming such compliance, for income tax purposes the Exercise
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Exercise Shares.

 

3.                                       Method of Payment.  Payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:

 

(a)  cash;

 

(b)  check; or,

 

(c)  delivery of a properly executed Exercise Notice together with such other
documentation as the Administrator and the broker, if applicable, shall require
to effect an exercise of the Option and delivery to the Company of the sale of
loan proceeds required to pay the exercise price.

 

4.                                       Non-Transferability of Option.  This
Option may not be transferred in any manner otherwise than by will or by the
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee.  The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

5.                                       Term of Option.  This Option may be
exercised only within the term set out in the Notice of Grant, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option Agreement.

 

6.                                       Entire Agreement; Governing Law.  The
Plan is incorporated herein by reference.  The Plan, this Option Agreement and
Notice of Grant constitute the entire agreement of the parties with respect to
the subject matter hereof and supersede in their entirety all prior undertakings
and agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee.  This agreement is
governed by Delaware law except for that body of law pertaining to conflict of
laws.

 

By your acceptance of this agreement, you agree that the Option is granted under
and governed by the terms and conditions of the Plan, this Option Agreement and
Notice of Grant.  Optionee has reviewed the Plan, this Option Agreement and
Notice of Grant in their

 

--------------------------------------------------------------------------------


 

entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option Agreement and fully understands all provisions of the
Plan, this Option Agreement and Notice of Grant.  Optionee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Option Agreement. 
Optionee further agrees to notify the Company upon any change in the Optionee’s
residence address by contacting the Company’s Stock Administration Department.

 

Revised:  10/19/01

 

--------------------------------------------------------------------------------